                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH DAKOTA
                                   CENTRAL DIVISION


UNITED STATES OF AMERICA,                                     3:19-CR-30047-RAL

              Plaintiff,                                MOTION TO WITHDRAW
vs.                                                MOTION FOR FURLOUGH TO ATTEND
                                                        INPATIENT TREATMENT
ANDREA CIRCLE BEAR, a/k/a,
Andrea High Bear,

              Defendant.

       COMES NOW the Defendant, Andrea Circle Bear, by and through her attorney, A. Jason

Rumpca of Riter Rogers, LLP, and respectfully moves this Court for its Order permitting counsel

to withdraw the Motion for Furlough to Attend Inpatient Treatment (Docket 41). In support of

said motion, Defense Counsel submits the following:

       1. Defense Counsel has received and reviewed a report regarding alleged conduct of

          Defendant upon her return from recent furlough.

       2. Defense Counsel believes it is no longer in Defendant’s best interests to be released

          on furlough to attend inpatient treatment in Sheridan, Wyoming.

       WHEREFORE, counsel requests that the Court permit the withdrawal of the Motion for

Furlough to Attend Inpatient Treatment.

       Respectfully submitted this 21st day of November, 2019.
                              RITER ROGERS, LLP

                              By: /s/ A. Jason Rumpca
                                      A. Jason Rumpca
                                      Attorney for Defendant
                                      319 S. Coteau St. – P.O. Box 280
                                      Pierre, South Dakota 57501
                                      Phone: 605-224-5825
                                      Fax: 605-224-7102
                                      j.rumpca@riterlaw.com
                                               1
                                CERTIFICATE OF SERVICE

        I, A. Jason Rumpca, certify that a true and correct copy of Motion to Withdraw Motion
for Furlough to Attend Inpatient Treatment was served electronically upon the following:

Cameron Cook
U.S. Attorney’s Office
225 South Pierre Street, Suite 337
Pierre, SD 57501
cameron.cook@usdoj.gov

       Dated this 21st day of November, 2019.

                             RITER ROGERS, LLP

                             By: /s/ A. Jason Rumpca
                                     A. Jason Rumpca
                                     Attorney for Defendant




                                                2
